United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF LABOR, POST OFFICE,
Trumbull, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-966
Issued: January 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant, through counsel, filed a timely appeal from a
January 29, 2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she is entitled to greater than three
percent permanent impairment of the right upper extremity, for which she received a schedule
award.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On June 19, 2002 appellant,
then a 43-year-old letter carrier, filed a traumatic injury claim alleging that on that date she
sustained right elbow, shoulder and wrist injuries while pulling cased mail. In an April 8, 2003
decision, the Board affirmed the August 5, 2002 Office decision denying her traumatic injury
claim. The Board found that appellant failed to meet her burden of proof to establish that she

sustained an injury in the performance of duty on June 19, 2002.1 The facts and the
circumstances of the case up to that point are set forth in the Board’s prior decision and are
incorporated herein by reference.
Subsequent to the Board’s decision, the Office accepted appellant’s claim for right lateral
epicondylitis and her claim for a recurrence of disability for the period August 8 to 12, 2002. On
September 12, 2006 appellant filed a claim for a schedule award.
In a November 7, 2006 report, Dr. David B. Brown, a treating Board-certified orthopedic
surgeon, concluded that she had 10 percent right upper extremity impairment. A physical
examination revealed good right elbow mobility in flexion and rotation and mild right forearm
lateral epicondylar discomfort.
On July 9, 2007 Dr. Barry W. Levine, a Board-certified internist and an Office medical
adviser, reviewed Dr. Brown’s report and found no ratable impairment.
By decision dated March 28, 2008, the Office denied appellant’s claim for a schedule
award.
On March 29, 2008 appellant’s counsel requested a telephonic hearing.
By decision dated October 2, 2008, an Office hearing representative vacated the
March 28, 2008 decision and remanded the case for referral to a second opinion physician.
On remand from the hearing representative’s decision, the Office referred appellant to
Dr. Balazs Somogyi, a second opinion Board-certified orthopedic surgeon, to provide an opinion
on permanent impairment. On October 30, 2008 Dr. Somogyi determined that appellant had 10
percent right upper extremity impairment based on loss of grip strength using Table 16-34, page
509 of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th ed. 2001) (hereinafter A.M.A., Guides).
In a November 3, 2008 report, Dr. David I. Krohn, an Office medical adviser and Boardcertified internist, reviewed the medical evidence including Dr. Somogyi’s October 15, 2008
report. He concluded that Dr. Somogyi incorrectly applied the A.M.A., Guides when calculating
appellant’s impairment based on decreased grip strength. Using Table 16-10, page 482 and
Table 16-15, page 492 Dr. Krohn found a total of 3 percent right upper extremity impairment (60
percent multiplied by 5 percent).
By decision dated December 22, 2008, the Office granted appellant a schedule award for
three percent right upper extremity impairment. The award was for 9.36 weeks and ran from
June 19 to August 23, 2002.
On December 30, 2008 appellant’s counsel requested a telephonic hearing.

1

Docket No. 03-320 (issued April 8, 2003).

2

By decision dated July 21, 2009, the Office hearing representative remanded the case to
the Office medical adviser for additional review under the sixth edition of the A.M.A., Guides.
In an August 1, 2009 report, Dr. Krohn concluded that appellant had one percent right
upper extremity impairment using the sixth edition of the A.M.A, Guides. In reaching this
determination, he used Table 15-4, page 399 and assigned Class 1 for her lateral epicondylitis
with residual pain which was equal to one percent right upper extremity impairment. Using
Table 15-8, page 408, Dr. Krohn found a Grade 2 modifier for moderate tenderness over
palpation. Next, the Office medical adviser noted that a Grade 1 modifier was appropriate using
Table 15-7, page 406 for pain symptoms with vigorous/strenuous activity. Using Table 15-9,
page 410, no modifier was appropriate for any relevant findings or clinical studies. Combining
the modifiers resulted in a net adjustment of zero and a total one percent right upper extremity
permanent impairment.
By decision dated September 14, 2009, the Office denied appellant’s request for an
additional schedule award.
In a letter dated September 23, 2009, appellant’s counsel requested a telephonic hearing,
which was held on November 30, 2009.
By decision dated January 29, 2010, the Office hearing representative affirmed the
September 14, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.4 Effective
May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. See C.M., 61 ECAB ___ (Docket No. 09-1268, issued January 22, 2010); Billy B. Scoles, 57 ECAB
258 (2005).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claim,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).7 The net
adjustment formula is (GMFH-CDX) + (GMPE - CDX) + (GMCS - CDX).8
ANALYSIS
The Office accepted appellant’s claim for right lateral epicondylitis and a recurrence of
disability for the period August 8 to 12, 2002. On December 22, 2008 it granted her a schedule
award for three percent right upper extremity impairment. Appellant disagreed with the
impairment rating found by the Office. The question to be resolved is whether she is entitled to
greater than three percent impairment, for which she received a schedule award. The Board
finds that the medical evidence of record does not establish a greater impairment than the three
percent impairment appellant has already received.
The only medical report discussing the relevant tables in the sixth edition is the
August 24, 2009 report of Dr. Krohn, an Office medical adviser, who applied the most recent
edition of the A.M.A., Guides to the clinical findings of Dr. Somogyi. Dr. Krohn followed the
assessment formula of the sixth edition of the A.M.A., Guides. He first identified the
impairment class for the diagnosed condition (CDX) according to Table 15-4, one percent
impairment for lateral epicondylitis of the right arm with a history of painful injury and residual
symptoms. The medical adviser then found a Grade 1 modifier according to Table 15-7 for
functional history (GMFH) and a Grade 2 modifier according to Table 15-8 for moderate
tenderness on physical examination (GMPE). As there were no relevant clinical studies
(GMCS), the net adjustment formula for this case is (GMFH-CDX or 1-1 = 0) + (GMPE - CDX
or 2-1 = 1) + (GMCS - CDX or 0-1 = -1) which resulted in a zero percent net adjustment (0+1+ 1
= 0). The medical adviser found a one percent permanent impairment of the right arm.
The Board finds that the Office medical adviser applied the appropriate tables and
grading schemes of the sixth edition of the A.M.A., Guides to Dr. Somogyi’s clinical findings.
Neither Dr. Somoygi nor Dr. Brown provided an impairment rating based on the sixth edition of
the A.M.A., Guides. Therefore, the Office properly relied on the only medical impairment rating
based on the sixth edition of the A.M.A., Guides to find one percent permanent impairment of
the right upper extremity.
CONCLUSION
The Board finds that appellant has not established that she is entitled to greater than three
percent permanent impairment of the right upper extremity, for which she received a schedule
award.
6

A.M.A., Guides (6th ed. 2009), at 3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
7

A.M.A., Guides (6th ed. 2009), pp. 383-419.

8

Id. at 411.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 29, 2010 is affirmed.
Issued: January 25, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

